        Case 1:18-cv-11365-PGG Document 31 Filed 04/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY B. REIFMAN, et al.,

                        Plaintiffs,                         ORDER

            -against-                                 18 Civ. 11365 (PGG)


CANARY CONNECT, INC.,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference presently scheduled for April 3, 2019

is adjourned to Wednesday, April 17, 2019 at 11:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 2, 2019
